Per Curiam:
An examination of this record fails to convince us that the learned judge below committed any error in entering a compulsory nonsuit. The evidence shows that the plaintiff was insured in excess of two thirds of the cash value of the property. This was in direct violation of that clause or condition of defendant’s policy which provides “that the aggregate amount insured in this and all other companies, on the above mentioned property, shall not exceed two thirds of the cash value.” Under such circumstances there was nothing to submit to the jury.
Judgment affirmed.